Case 8:20-cv-00043-SB-ADS Document 153-7 Filed 10/02/20 Page 1 of 2 Page ID #:1988




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
 11                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 12
 13   Bureau of Consumer Financial Protection, )
                                               )
 14                    Plaintiff,              )              Case No.: 8-20-cv-00043-SB-ADS
                                               )
 15               vs.                          )              [PROPOSED] ORDER GRANTING
                                               )              PLAINTIFF’S MOTION TO COMPEL
 16   Chou Team Realty, LLC et al.,            )              DEFENDANT SEBREROS TO
                                               )              RESPOND TO PLAINTIFF’S FIRST
 17                    Defendants.             )              REQUEST FOR PRODUCTION OF
                                               )              DOCUMENTS
 18                                            )
 19
 20         Upon consideration of Plaintiff Bureau of Consumer Financial
 21   Protection’s (“Bureau”) motion to compel Defendant Frank Anthony Sebreros
 22   to respond to the Bureau’s first request for production of documents to him
 23   (“Document Requests”) and to produce all responsive documents in his
 24   custody, possession, or control,
 25         IT IS HEREBY ORDERED that the motion is GRANTED. Defendant
 26   shall, within two weeks of the issuance of this order, provide to the Bureau a
 27
 28
                  ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL DEFENDANT SEBREROS TO RESPOND
                           TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

                                                     1
Case 8:20-cv-00043-SB-ADS Document 153-7 Filed 10/02/20 Page 2 of 2 Page ID #:1989




  1   written response to the Document Requests and produce all responsive
  2   documents in his custody, possession, or control.
  3
  4   Dated: ________, 2020                         ___________________________
                                                    HON. AUTUMN D. SPAETH
  5                                                 U.S. MAGISTRATE JUDGE
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                  ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL DEFENDANT SEBREROS TO RESPOND
                           TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

                                                     2
